Citation Nr: 0024554	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO. 97-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for partial 
amputation of the distal end of the left (minor) index 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in November 1993 from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
partial amputation of the distal end of the left index finger 
(minor) and assigned a zero percent rating.  

The Board remanded the case for further development in March 
1998.  The RO completed the requested development to the 
extent possible, and the case is again before the Board for 
final appellate review.  The Board is obligated by law to 
ensure that the RO complies with its directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In a statement dated in December 1998, the veteran stated 
that the first two fingers of his right hand have become 
swollen and painful as a result of the service-connected left 
index finger.  The matter of secondary service connection for 
disability of the right hand is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for a compensable rating for the 
left index finger disorder has been obtained.

2.  The veteran has documented painful motion that results in 
functional impairment of the left index finger.

3.  The veteran's scar of the left index finger amputation is 
faint and well-healed; there is no ankylosis of the left 
index finger nor is the amputation through the middle phalanx 
or at the distal joint.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for partial 
amputation of the distal end of the left (minor) index finger 
have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4. 40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5225 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated in May 1968 show that the 
veteran accidentally shot himself in the distal top of the 
left index finger.  An x-ray revealed shattering of the 
distal tip of the bone and nail.  The veteran's finger was 
anesthetized and debris was removed (bone, nail, and soft 
tissue).  Most of the nail bed was gone, and the tip of the 
bone was rounded off.  The palmar top of the skin was brought 
dorsally and sutured to the proximal base of the nail.  A few 
days later, the veteran was doing well, without infection.  
Partial amputation of the distal end of the left index finger 
was noted on the veteran's service separation examination in 
September 1969.  

The veteran was afforded a VA examination in October 1993 in 
order to evaluate residuals of a gunshot wound to the left 
index finger.  The examiner noted that the veteran was right-
handed.  The veteran complained of pain of the left index 
finger, especially at the distal end; the nail was loose and 
caused pain.  The use of the computer also reportedly caused 
pain.  On objective examination, amputation of the distal end 
of the index finger of the left hand was observed.  The left 
index finger was 1/2 inch shorter than the right index 
finger.  There was a callus on the end of the finger.  The 
examiner noted that there was no loss of motion, except there 
was some pain when the veteran grasped objects.  The examiner 
also pointed out that the nail was loose and it hurt with 
motion of the nail.  There was tenderness in the distal 
interphalangeal joint with some radiation of pain to the hand 
and wrist.  The diagnosis was amputation of the distal end of 
the left index finger with shortening of the finger.  

On VA examination of August 1998, the veteran complained of a 
loose nail of his left index finger which resulted in 
difficulty typing.  Physical examination revealed minimal 
callous formation of the tip of the index finger.  There was 
some slight bulbous enlargement of the tip.  Overall, 
alignment of the finger and circulation were intact.  The 
examiner did not concur that the nail was loose.  There was a 
very faint well-healed scar.  Active range of motion of the 
metacarpophalangeal joint was from 0-95 degrees; active range 
of motion of the proximal interphalangeal joint and the 
distal interphalangeal joint was 0-105 degrees.  Range of 
active and passive motion was completed without pain.  

X-rays of the hand dated in June 1998 showed no arthritic 
changes.  There was evidence of amputation of the distal 
portion of the distal phalanx of the left index finger.  The 
veteran had some well-healed reactive bone on the medial and 
lateral aspect of his stump.  

Pertinent Laws and Regulations

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  When the veteran has 
presented a well-grounded claim, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board notes that in the instant case, 
there is no indication that there are additional records 
which have not been obtained and which would be pertinent to 
the present claims.  The veteran was also afforded several VA 
examinations.  Although the veteran questioned the adequacy 
of the August 1998 VA examination, the Board has reviewed the 
report and found the examination to be sufficiently 
responsive to the remand directives.  Thus, the Board finds 
that no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with 
Schedule for Rating Disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self-support of the individual.  38 C.F.R. § 4.10 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates, the criteria 
for the higher rating. 38 C.F.R. § 4.7.  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Analysis

The veteran's service-connected partial amputation of the 
distal end of the left (minor) index finger is currently 
rated as noncompensable under Diagnostic Code (DC) 5299-5225.  
Partial amputation of the distal end of the left index finger 
is not a disability that is listed in the Schedule for Rating 
Disabilities found in 38 C.F.R., Part 4, and such disability 
is rated by analogy to criteria found in the schedule.  
38 C.F.R. § 4.27 (1999) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

DC 5225 provides for a compensable evaluation for ankylosis, 
favorable or unfavorable, of a major or minor index finger.  
The evidence shows that the veteran is right-hand dominant.  
38 C.F.R. § 4.69 (1999) (only one hand shall be considered 
dominant).  "Ankylosis is '[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint,' STEDMAN'S MEDICAL DICTIONARY 87 
(25th ed. 1990)."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

In the instant case, the competent post-service medical 
evidence shows no evidence of ankylosis of the left index 
finger.  In fact, such medical evidence is negative for 
indications of limitation of motion.  Examination reports 
dated in October 1993 and August 1998 noted a full range of 
motion of the left index finger.  This evidence clearly does 
not support a compensable evaluation under Diagnostic Code 
5225.  38 C.F.R. § 4.71a. 

The Board notes that the rating schedule envisions that 
disabilities will be rated on the basis of functional 
impairment, with weakness and pain considered as important as 
limitation of motion.  38 C.F.R. § 4.40.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. § 4.59 
(1999).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals held that a 
disability may be evaluated apart from the rating schedule 
and granted an increased rating on the basis of impairment 
envisioned under the provisions of 38 C.F.R. §§ 4.40, 4.45.

The Board has considered the veteran's subjective complaints 
of pain in the present case.  Following the most recent VA 
examination in August 1998, the veteran reiterated his 
earlier contentions of pain and discomfort with certain 
movements of the left index finger.  During the August 1998 
examination, the examiner noted that the veteran's pertinent 
range of motion was completed without pain.  However, the 
Board notes that the VA examiner in October 1993 annotated 
that presence of painful motion on physical, objective 
examination.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given 
the medical findings in 1993 that corroborate the veteran's 
complaints of painful motion, there is evidence of record 
that supports the veteran's claim.  This is weighed against 
the most recent VA examination of record in 1998 that 
indicated painless motion.  As noted above, the veteran also 
disputes this most recent finding.  After a review of the 
evidence, the Board finds that it is in relative equipoise 
regarding the presence of pain that affects functional 
abilities.  In such cases, reasonable doubt is resolved in 
favor of the veteran.  38 C.F.R. § 3.102.  Accordingly, the 
Board finds that the minimally compensable rating (10 
percent), as set forth by 38 C.F.R. § 4.59, is warranted 
under Diagnostic Code 5225.

The Board must also consider whether a rating higher than 10 
percent is appropriate or whether separate ratings may be 
available.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(a separate rating may be granted for a "distinct and 
separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").  The 
Schedule for Rating Disabilities provides compensable ratings 
for single finger amputation of the index finger to the minor 
extremity for amputation through the middle phalanx or at the 
distal joint (10 percent), or if the amputation is with or 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto (20 percent). See 38 C.F.R. § 
4.71a, Diagnostic Code 5153 (1999).  However, a compensable 
rating is not appropriate under this DC for single finger 
amputations since the amputation involved does not reach the 
level required for a 10 percent evaluation.  

Residual scarring may also provide the basis for a rating.  A 
10 percent rating for scars is warranted if they are tender 
and painful on objective demonstration, or if they are poorly 
nourished with repeated ulceration.  38 C.F.R. 4.118, Codes 
7803, 7804 (1999).  In the instant case, pain, tenderness, 
poor nourishment or ulceration of the veteran's left index 
finger scar has not been shown.  The August 1998 VA 
examination verified that the scar is faint and well-healed; 
there is no objective evidence of swelling, adherence, 
depression or ulceration.  Thus, Diagnostic Codes 7803 and 
7804 are not for application for a higher rating.  Id.  The 
Board otherwise notes that there is no medical indication of 
nerve involvement associated with this service-connected 
disability so as to warrant consideration of the diagnostic 
criteria under 38 C.F.R. § 4.124a (1999).   

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence with regard to the 
pertinent criteria.  Additionally, the Board finds that the 
10 percent rating awarded herein properly commences as of the 
grant of service connection, April 14, 1993.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In August 2000 written arguments, the veteran's 
representative made reference to an extraschedular 
evaluation.  After a review of the record, the Board does not 
find that consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The 
Schedule for Rating Disabilities will be used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   

The Board recognizes the statement submitted by the veteran's 
representative raised the possibility of an extraschedular 
rating.  The veteran also noted in his December 1998 
statement that his typing skills were affected by his index 
finger, and he attributed his lack of ability to advance on 
the job to his left index finger problems.  With respect to 
this claim, the Board observes that in light of Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. 

In this case, the RO did not choose to refer the veteran's 
claim for an extraschedular rating.  In Bagwell v. Brown, 9 
Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from concurring 
with an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  See also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's left index 
finger disability is neither unusual nor exceptional as to 
render impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

Following review of the VA examinations of record, the Board 
finds that there is no documentation in the record that the 
veteran's service-connected finger disorder presents such an 
unusual disability picture that the regular rating criteria 
are precluded.  Rather, the symptoms and complaints described 
fall neatly with what is reflected in the rating criteria 
that encompasses industrial impairment, including the 
consideration of pain and discomfort.  What the veteran has 
not shown in this case is that his finger disability, in and 
of itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule for Rating Disabilities 
impractical or inadequate.    

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
left index finger disability.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 10 percent evaluation for partial amputation of the distal 
end of the left (minor) index finger is granted, subject to 
the laws and regulations governing monetary awards.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


